Exhibit 99 Certification Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form 11-K for the Luby’s Savings and Investment Plan for the year ended December31, 2012, I, Peter Tropoli, Plan Administrator, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June21, 2013 By: /s/Peter Tropoli Peter Tropoli Plan Administrator Luby’s Savings and Investment Plan 14
